


Exhibit 10.14




SETTLEMENT AGREEMENT


This Settlement Agreement (the "Agreement") is made and entered into this 17th
day of February 2012, by and between World Electric Supply Inc. ("World
Electric") and Wells Fund XIV-3675 Kennesaw Parkway, LLC ("Wells") [collectively
referred to as the "Parties"].
WHEREAS a dispute has arisen between the Parties regarding a lease agreement
dated July 14, 2005 (the "Lease"), pursuant to which World Electric leased
property owned by Wells and located at 3675 Kennesaw 75 Parkway, Kennesaw,
Georgia, 30144 (the "Property");
WHEREAS the parties asserted claims and counterclaims related to the Lease in an
action styled World Electric Supply Inc. v. Wells Fund XIV-3675 Kennesaw
Parkway, LLC,
No. 2010CV194894, in the Superior Court of Fulton County (the "Litigation");
WHEREAS on October 5, 2011, the Court entered an Order and Final Judgment in
favor of Wells and against World Electric in the principal amount of
$802,211.11, and World Electric filed a notice of appeal;
WHEREAS, in its continued efforts to mitigate its damages, Wells is currently
under contract to sell the Property to an unrelated third party buyer; and    
WHEREAS, the Parties desire to settle, compromise, and resolve their dispute,
including, but not limited to, all claims that have been or could have been
asserted in the Litigation;
NOW, THEREFORE, in consideration of the promises, covenants, and other terms set
forth and referred to herein, the Parties hereby agree as follows:
Section 1. Contingency of Settlement.
The Parties agree that this Agreement and the obligations of the Parties set
forth herein are contingent on the closing of the sale of the Property. The
closing is currently scheduled for February 24, 2012. Wells will notify World
Electric if the closing is rescheduled, and Wells will notify World Electric
when the closing is successfully completed, thus triggering the Parties'
obligations under Sections 3-12 of this Agreement. The date of the closing of
the sale of the Property shall be the "Effective Date" of this Agreement. In the
event that the closing does not occur, Wells reserves the unilateral right to
cancel this Agreement, and upon such cancellation, (a) this Agreement shall be
of no further force and effect, and (b) the Parties shall be restored to their
respective positions as existed prior to the execution of this Agreement.


--------------------------------------------------------------------------------




Section 2. Settlement Payment.
(a)     No later than five (5) business days after the Parties' execution of
this Agreement, World Electric shall deliver payment in the amount of Five
Hundred Twenty-Five Thousand and 00/100 Dollars ($525,000.00) (the "Settlement
Payment") in accordance with wire instructions provided by Wells' counsel to
World Electric's counsel.
(b)    The Settlement Payment will be held in trust by Wells' counsel until the
closing of the sale of the Property. If the closing is successful, and upon the
Effective Date of this Agreement, the Settlement Payment shall be released to
Wells, and World Electric will have no further interest in the funds. However,
if the closing does not occur and Wells cancels this Agreement pursuant to
Section 1 above, then the Settlement Payment shall be refunded to World
Electric, and Wells will have no further interest in the funds.
Section 3. Termination of the Lease.
On the date of and simultaneously with the closing of the sale of the Property
(the Effective Date of this Agreement), as set forth in Section 1 above, the
Lease shall be terminated, effective immediately. Written notice requirements
under the Lease are hereby waived, and both Parties' obligations under the Lease
are thereafter terminated, except for any obligations that survive the
termination of the Lease, specifically, World Electric's obligations set forth
in Paragraph 16 of the Lease and Special Stipulation VI of Exhibit E to the
Lease.
Section 4. Dismissal of the Action.
Within five (5) business days after the Effective Date of this Agreement, the
Parties shall cause their attorneys to execute and file with the Court a
Stipulation of Dismissal With Prejudice in the form attached hereto as Exhibit
"A," which dismisses with prejudice all claims and counterclaims in the
Litigation.
Section 5. Mutual Release.
(a)     Upon the Effective Date of this Agreement, World Electric, on behalf of
itself and its parents, subsidiaries, and affiliates, hereby releases, acquits,
and forever discharges Wells and each and every past and present employee,
representative, attorney, agent, insurer, parent, subsidiary, and affiliate of
Wells from any and all claims, causes of action, suits, debts, liens,
obligations, liabilities, demands, losses, costs, and expenses (including
attorneys' fees and costs) of any kind, character, or nature whatsoever, whether
known or unknown and whether fixed or contingent, that they may have or claim to
have now or which may hereafter arise out of or be connected with any act of
commission or omission by Wells, including, but not limited to, any and all
claims or causes of action that were asserted or that could



2

--------------------------------------------------------------------------------




have been asserted in relation to the Lease and the Litigation.
(b)     Upon the Effective Date of this Agreement, except as set forth in
Section 6 below, Wells, on behalf of itself and its parents, subsidiaries, and
affiliates, hereby releases, acquits, and forever discharges World Electric and
each and every past and present employee, representative, attorney, agent,
insurer, parent, subsidiary, and affiliate of World Electric from any and all
claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs, and expenses (including attorneys' fees and costs) of
any kind, character, or nature whatsoever, whether known or unknown and whether
fixed or contingent, that they may have or claim to have now or which may
hereafter arise out of or be connected with any act of commission or omission by
World Electric, including, but not limited to, any and all claims or causes of
action that were asserted or that could have been asserted in relation to the
Lease and the Litigation.
Section 6. Scope of Releases.
The Parties hereby acknowledge and agree that the releases granted in Section 5
are general releases of all claims that they have or might have, and they
further expressly waive and assume the risk of any and all claims that exist as
of the date of this Agreement, but of which they do not know or suspect to
exist, whether through ignorance, oversight, error, negligence, or otherwise,
which, if known, would materially affect their decision to enter into this
Agreement. Provided, however, that Wells does not release World Electric from
its obligations set forth in Paragraph 16 of the Lease and Special Stipulation
VI of Exhibit E to the Lease, which survive the termination of the Lease.
Section 7. Authority.
Each Party to this Agreement hereby represents and warrants that:
(a)    the person executing this Agreement on a Party's behalf is duly
authorized to bind the Party purporting to be bound thereby;
(b)    all corporate and partnership formalities and approvals required to
authorize the entry into and performance of this Agreement have been or will be
undertaken; and
(c)    the entry into and performance of this Agreement is not barred,
prohibited, or impaired by any law, rule, regulation, contract, judgment, order,
or decree by which that Party is bound.
Section 8. Non-Admission.
This Agreement is entered into solely for the purpose of settling and resolving
disputes between the Parties. Nothing contained in this Agreement shall
constitute or be construed to constitute an admission of the validity of any
claim or allegation, asserted or unasserted.



3

--------------------------------------------------------------------------------




Section 9. Assignment of Claims.
The Parties hereby expressly represent and warrant that they are the owner of
all claims released by them herein and that they have not assigned or
transferred or purported to have assigned or transferred voluntarily or by
operation of law or otherwise any of the claims released by them herein or any
portion thereof. Each Party further agrees that it will indemnify and hold
harmless the other Party from any damages and costs and attorneys' fees incurred
as a result of any and all claims so assigned or transferred.
Section 10. Entire Agreement and No Modifications.
This Agreement constitutes the entire understanding between the parties, and no
other promises or representations induced the Parties to enter into this
Agreement. This Agreement may not be amended, modified, or supplemented except
by an instrument in writing signed by both Parties.
Section 11. Severability.
In the event that any part of this Agreement shall be found to be invalid or
unenforceable for any reason, such finding shall not invalidate any other part
of this Agreement, and the other parts of the Agreement shall be valid and
enforceable to the fullest extent permitted by law.
Section 12. Additional Provisions.
(a)    This Agreement shall be governed by and construed according to the laws
of the State of Georgia. The Parties agree that the state or federal courts
located in Atlanta, Georgia, shall have personal jurisdiction over them and
shall be the exclusive forum for the resolution of any controversy or dispute
arising from or with respect to this Agreement.
(b)    The titles of the sections of this Agreement are for reference only and
shall not be considered to be part of this Agreement for the purpose of its
construction or interpretation.
(c)    This Agreement shall be binding upon and shall inure to the benefit of
each of the Parties hereto, and each of their respective successors and assigns,
provided, however, that no Party shall be relieved of any obligation under this
Agreement by virtue of any assignment of its rights hereunder, except to the
extent the obligations hereunder are actually performed by such assignee.
(d)    The Parties hereby acknowledge and agree that this Agreement is the
product of arms'-length negotiations between the Parties, that they have read
the terms of this Agreement, that they have been assisted by counsel of their
choosing with respect to this Agreement, that they fully understand the terms of
this Agreement, and that they have entered into this Agreement voluntarily and
with full knowledge of the effects hereof.
(e)    In the interpretation and construction of this Agreement, no account
shall be taken of



4

--------------------------------------------------------------------------------




which, among the Parties, is the originator or drafter of this Agreement, or any
of its specific provisions.
(f)    Each Party to this Agreement shall be responsible for and bear its own
attorneys' fees, expenses, and costs.
(g)    This Agreement may be executed in two or more identical counterparts,
which, when delivered, shall constitute one in the same instrument and shall be
enforceable as if all Parties had executed a single document.
    


(remainder of page intentionally left blank)



5

--------------------------------------------------------------------------------






    
WHEREFORE, the Parties have caused this Agreement to be executed and delivered
as of the date indicated above.


WORLD ELECTRIC SUPPLY INC.


/s/ Paul Trudel
(signature)




BY: Paul Trudel




ITS: General Counsel & Secretary
 






 

WELLS FUND XIV - 3675 KENNESAW 75 PARKWAY, LLC,
a Georgia limited liability company


By:     Wells Real Estate Fund XIV, L.P., a     Georgia Limited partnership, its
sole member


By:     Wells Capital, Inc., a Georgia corporation, its general partner


By: /s/ Douglas P. Williams


Name: Douglas P. Williams


Title: Senior Vice President






/s/ Douglas P. Williams
Leo F. Wells, III, its general partner, by and


through Douglas P. Williams as attorney in fact


Douglas P. Williams
Senior Vice President







6

--------------------------------------------------------------------------------




IN THE SUPERIOR COURT OF FULTON COUNTY
STATE OF GEORGIA
WORLD ELECTRIC SUPPLY INC.,


Plaintiff & Counterclaim Defendant,
v.


WELLS FUND XIV -
3675 KENNESAW PARKWAY, LLC,


Defendant & Counterclaim Plaintiff.
)
)
)
)
)
)
)
)
)
CIVIL ACTION FILE
NO. 2010CV194894
 
 
 

STIPULATION OF DISMISSAL WITH PREJUDICE


Pursuant to O.C.G.A. § 9-11-41(a)(1), Plaintiff/Counterclaim-Defendant World
Electric Supply Inc. and Defendant/Counterclaim-Plaintiff Wells Fund XIV-3675
Kennesaw Parkway, LLC, by and through their undersigned counsel of record,
hereby stipulate, that the above-styled action and all claims and counterclaims
asserted therein are dismissed with prejudice. Each party shall bear its own
costs and attorneys' fees in connection with this action.
Respectfully submitted, this ____ day of __________________, 2012.


TAYLOR ENGLISH DUMA LLP




____________________________________
John M. Gross
Georgia Bar No. 313520
Ramsey A. Knowles
Georgia Bar No. 426726


1600 Parkwood Circle, Suite 400
Atlanta, Georgia 30339
Phone: 678-336-7176
Main: 770.434.6868
Fax: 770.434.7376
Email: rknowles@taylorenglish.com
TROUTMAN SANDERS LLP




____________________________________
Jaime L. Theriot
Georgia Bar No. 497652


5200 Bank of America Plaza
600 Peachtree Street, N.E.
Atlanta, Georgia 30308‑2216
Phone: 404-885-3534
Fax: 404-962-6748
Email: jaime.theriot@troutmansanders.com 


Attorney for Defendant/Counterclaim-Plaintiff Wells Fund XIV-3675 Kennesaw
Parkway, LLC
Attorneys for Plaintiff/Counterclaim-Defendant World Electric Supply Inc.
 






Exhibit "A"